Citation Nr: 0302345	
Decision Date: 02/06/03    Archive Date: 02/19/03

DOCKET NO.  00-06 133	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Pittsburgh, Pennsylvania


THE ISSUES

1.  Entitlement to a rating higher than 10 percent for 
service-connected residuals of a myocardial contusion.

2.  Entitlement to a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Keith W. Allen, Senior Counsel




INTRODUCTION

The veteran served on active duty in the military from 
January 1968 to September 1969, including a tour in Vietnam.

In a May 1999 decision, the RO denied the veteran's claim for 
a TDIU.  He appealed the RO's decision to the Board of 
Veterans' Appeals (Board).  The Board remanded the claim to 
the RO in March 2001 for further development and 
consideration.  In remanding the case, the Board also noted 
that the veteran had filed a Notice of Disagreement (NOD) to 
initiate an appeal of another, earlier, RO decision in 
October 1998, which had denied a claim for a rating higher 
than 10 percent for service-connected residuals of a 
myocardial contusion.  So, the Board directed the RO to also 
consider this additional issue of whether he was entitled to 
a Statement of the Case (SOC) and an opportunity to perfect 
an appeal to the Board for his claim by submitting a timely 
Substantive Appeal or equivalent statement (e.g., a VA Form 
9).  38 C.F.R. § 20.200 (2002); see also Manlincon v. West, 
12 Vet. App. 238, 240-41 (1999).

On remand, the RO completed the development requested in the 
Board's remand concerning the claim for a TDIU.  The RO also 
furnished the veteran an SOC for his additional claim for a 
rating higher than 10 percent for the service-connected 
residuals of his myocardial contusion, and he subsequently 
perfected his appeal on this issue, too, by submitting a 
timely VA Form 9.  Consequently, there are now two issues 
before the Board, whereas there was only one prior to the 
remand.


FINDINGS OF FACT

1.  The veteran's service-connected residuals of a myocardial 
contusion are not currently manifested by any heart or 
associated symptoms; all of his current cardiac symptoms are 
caused by his nonservice-connected severe coronary artery 
disease.

2.  The veteran's service-connected disabilities consist of a 
low back disability (rated as 60 percent disabling), 
residuals of a myocardial contusion (rated as 10 percent 
disabling), and a right shoulder disability (rated as 10 
percent disabling), for a combined service-connected rating 
of 70 percent.  

3.  The veteran has a high school education and work 
experience as a letter carrier and carpenter, but is 
unemployed; his service-connected disabilities, just as much 
as his nonservice-connected severe coronary artery disease, 
are shown to prevent him from securing and following 
substantially gainful employment..


CONCLUSIONS OF LAW

1.  The criteria for an assignment of a rating higher than 10 
percent for the service-connected residuals of the myocardial 
contusion have not been met.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. §§ 4.2, 4.3, 4.6, 4.7, 4.104, Diagnostic Code 7015 
(2002).

2.  The criteria for the assignment of a TDIU have been met.  
38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321(b)(1), 
3.340, 3.341, 4.15, 4.16 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Applicability of the Veterans Claims Assistance Act of 
2000 (the "VCAA")

On November 9, 2000, during the pendency of this appeal, the 
President of the United States signed into law the VCAA.  
This new law eliminated the requirement of submitting well-
grounded claims.  It also revised VA's obligations insofar as 
notifying the veteran of the type of evidence needed to 
support his claims-and thereby complete his application for 
benefits, and assisting him in obtaining evidence if it is 
potentially relevant to his case.  This includes, when 
necessary, having him examined to obtain a medical opinion.  
The VCAA has been codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A and 5107 (West Supp. 2002), and the implementing 
regulations are found at 66 Fed. Reg. 45,620-45,632 (Aug. 29, 
2001) (codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  Since this change in law occurred during the 
pendency of this appeal, the veteran is entitled to have 
the VCAA considered when deciding his case because it 
provides procedural safeguards and protections to him that 
were not previously available.  See, e.g., Karnas v. 
Derwinski, 1 Vet. App. 308, 312-13 (1991); Dudnick v. Brown, 
10 Vet. App. 79, 80 (1997).

In this case, though, the requirements of the VCAA have been 
satisfied.  As alluded to earlier, the Board remanded this 
case to the RO in March 2001 for further development and 
consideration, in particular to comply with the VCAA.  
Indeed, the Board even discussed the various legal 
implications of this new law in the body of the remand.  The 
development that was requested, particularly obtaining 
outstanding medical treatment records and having the veteran 
examined to obtain necessary medical opinions, is the exact 
type of assistance contemplated by the VCAA.  Furthermore, 
after receiving the case back from the Board on remand, the 
RO sent him a letter in April 2001 again advising him of this 
new law and its attendant legal ramifications as they relate 
to his specific appeal.  The RO also obtained all of the 
medical treatment records that he indicated are pertinent to 
his appeal, including those concerning the ongoing treatment 
he has received at the VA Hospitals in Bath and Buffalo, New 
York, at various times since 1997.  He also was examined by 
two different physicians in September and October 2001, as 
the Board had requested in the remand, and the medical 
opinions obtained as a result of those examinations address 
all of the important medical issues.

Also, the October 1998 and May 1999 rating decisions 
appealed, the March 2000 and July 2001 SOCs, and the August 
2002 Supplemental Statement of the Case (SSOC) collectively 
discussed the legal requirements for obtaining a higher 
rating for the residuals of the myocardial contusion and a 
TDIU.  This included citing the applicable statutes and 
regulations and explaining exactly what type of medical 
evidence the veteran needed to substantiate his allegations 
and prevail.

The veteran declined his opportunity to have a hearing, 
either before a local hearing officer at the RO or before an 
actual Member of the Board reviewing his appeal.  He also has 
had more than sufficient opportunity to explain why he 
believes that he deserves a higher rating and a TDIU, both in 
written statements from him personally and additionally from 
his designated representative.  He also has been duly 
apprised of what specific evidence VA would obtain (and which 
VA did in fact obtain on remand) and what evidence he was 
responsible for obtaining himself, personally, and the time 
limit for doing it.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  Thus, no further preliminary notice 
or development is required by the VCAA.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).  This being the case, the Board 
now proceeds to issue a decision in this appeal without fear 
of prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).

II.  Legal Analysis

A.  Residuals of the Myocardial Contusion

Ratings for service-connected disabilities are determined by 
comparing the symptoms the veteran is presently experiencing 
with various criteria set forth in VA's Schedule for Rating 
Disabilities (Rating Schedule), which is based on average 
impairment in earning capacity.  See 38 U.S.C.A. § 1155; 38 
C.F.R. § 4.1.  Separate diagnostic codes identify the various 
disabilities.  When a question arises as to which of two 
ratings apply under a particular diagnostic code, the higher 
evaluation is assigned if the disability more closely 
approximates the criteria for the higher rating; otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7.  If, 
after careful consideration of the evidence, there is any 
reasonable doubt remaining, such is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.  

Additionally, when making determinations concerning the 
appropriate rating to be assigned, VA must take into account 
the veteran's entire medical history and circumstances.  
See 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589, 
592 (1995).  Nevertheless, where, as in this case, the 
veteran is requesting a higher rating for an already 
established service-connected disability, and not timely 
appealing the rating initially assigned just after 
establishing his entitlement to service connection many years 
ago, his current level of functional impairment is of primary 
concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
This, in turn, means the Board does not have to consider 
whether he is entitled to "staged" ratings to compensate 
him for the various periods of time since filing his claim 
when his disability may have been more severe than at other 
times during the course of his appeal.  See Fenderson v. 
West, 12 Vet. App. 119, 125-26 (1999).

A review of the record shows that the medical treatment 
records obtained from the VA Hospitals in Bath and Buffalo, 
New York, confirm the veteran has received ongoing treatment 
for severe coronary artery disease (CAD) on various occasions 
since 1997.  This included undergoing a cardiac 
catheterization, angioplasty, and even emergency 
coronary artery bypass graft (CABG) surgery in 1997.

The VA physician, who on remand examined the veteran in 
September and October 2001, however, indicated that all of 
his current cardiac symptoms (exertional angina, exertional 
dizziness, shortness of breath, paroxysmal nocturnal dyspnea 
and orthopnea, etc.) are attributable to his severe coronary 
artery disease, which is not a service-connected condition, 
and not a residual of the myocardial contusion (bruised 
heart) that is service connected.  So inasmuch as all of his 
current heart and associated symptoms are due to factors 
totally unrelated to his service in the military, these 
symptoms, however severe, cannot, in turn, be used to 
increase the rating for his service-connected myocardial 
contusion.  See Mittleider v. West, 11 Vet. App. 181, 182 
(1998).

In view of there being no currently ascertainable residuals 
of the service-connected myocardial contusion, the veteran 
clearly does not satisfy any of the medical requirements for 
a rating higher than 10 percent under 38 C.F.R. § 4.104, 
Diagnostic Code 7015, for atrioventricular block.  See 
38 C.F.R. § 4.20, permitting VA to rate, by analogy, the 
veteran's disability to atrioventricular block.  So even if, 
for instance, he has the necessary metabolic equivalent 
(METS) under Code 7015 for a rating higher than 10 percent 
due to the extent of his dyspnea, fatigue, angina, dizziness, 
syncope, cardiac hypertrophy or dilation, etc., he still 
cannot receive a higher rating because his symptoms are all 
attributable to his severe coronary artery disease, which is 
not service connected, and not as a result of his myocardial 
contusion, which is service connected.  

Since, for the above reasons, the preponderance of the 
evidence is against the claim, the benefit-of-the-doubt rule 
does not apply and a higher rating is not warranted.  See 
Schoolman v. West, 12 Vet. App. 307, 311 (1999).

B.  TDIU

Total disability will be considered to exist when there is 
present any impairment of mind or body that is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  Total disability may or 
may not be permanent, but total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases, except where specifically prescribed by VA's Rating 
Schedule.  38 C.F.R. § 3.340; see also Fluharty v. Derwinski, 
2 Vet. App. 409, 411 (1992); Hatlestad (I) v. Derwinski, 1 
Vet. App. 164, 165 (1991).

Total disability ratings are authorized for any disability, 
or combination of disabilities, for which the Rating Schedule 
prescribes a 100 disability evaluation, or, with less 
disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a TDIU may be assigned 
when the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of his 
disability(ies), provided that, if there is only one such 
disability, it shall be ratable at 60 percent or more, or if 
there are two or more disabilities, there shall be at least 
one ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. §§ 3.340, 3.341, 4.15, 4.16.

"Marginal employment," for example, as a self-employed 
worker or at odd jobs or while employed at less than half of 
the usual remuneration, shall not be considered 
"substantially gainful employment."  38 C.F.R. 4.16(a); see 
also Moore (Robert) v. Derwinski, 1 Vet. App. 356, 358 
(1991).

While the regulations do not provide a definition of 
"substantially gainful employment," VA Adjudication 
Procedure Manual, M21-1, Part VI, paragraph 7.09(a)(7), 
defines the term as "that which is ordinarily followed by 
the nondisabled to earn their livelihood with earnings common 
to the particular occupation in the community where the 
veteran resides."  Also, in Faust v. West, 13 Vet. App. 342 
(2000), the United States Court of Appeals for Veterans 
Claims (Court) defined "substantially gainful employment" 
as an occupation that provides an annual income that exceeds 
the poverty threshold for one person, irrespective of the 
number of hours or days that the veteran actually works and 
without regard to the veteran's earned annual income...."  
Other factors to be considered in determining whether a 
veteran is unemployable are his level of education, his 
employment history, and his vocational attainment.  See Hyder 
v. Derwinski, 1 Vet. App. 221, 223 (1992); Ferraro v. 
Derwinski, 1 Vet. App. 326, 331-332 (1991).

Aside from the 10 percent rating he is currently assigned for 
the service-connected residuals of his myocardial contusion, 
the veteran's service-connected disabilities consist of a 
low back disability (right lumbar sciatic syndrome), rated as 
60 percent disabling, and a right shoulder disability (right 
scapula fracture), rated as 10 percent disabling.  His 
combined service-connected rating is 70 percent.  Thus, he 
meets the threshold minimum rating requirements of 
38 C.F.R. § 4.16(a) for consideration of a TDIU.

The record shows that the veteran apparently last worked a 
full-time job in about 1990, when he was a letter carrier for 
the United States Postal Service.  He subsequently retired 
from that job in 1991 on physical disability due to severity 
of his service-connected low back condition.  See, e.g., his 
application for a TDIU (VA Form 21-8940), received at the RO 
in October 1998.  The RO was unable to actually confirm this 
because the U.S. Postal Service, although contacted, did not 
complete and return the information form (VA Form 21-4192) 
needed to make this determination.  There also is some 
question as to whether the veteran subsequently worked as a 
carpenter, remodeling houses, or whether he actually did that 
before retiring from the post office.  See his August 2002 
Substantive Appeal (on VA Form 9).  Furthermore, the veteran 
has a high school education but no further education or 
training either before or since he became too disabled to 
work (in 1991).  See his application for a TDIU, received in 
October 1998.  

Due to conflicting evidence over whether the veteran is 
unemployable as a result of his service-connected 
disabilities, the Board remanded this claim to the RO in 
March 2001 to obtain a medical opinion concerning this.  The 
VA physician, who on remand examined the veteran 
in September and October 2001, concluded after the October 
2001 evaluation that, while the veteran does indeed have 
severe coronary artery disease, which is not service 
connected, it is a "combination" of that condition and 
his service-connected low back and right shoulder 
disabilities that renders him unemployable.  Another VA 
physician, who also examined the veteran in September and 
October 2001, confirmed that his degenerative disc disease 
and L5 radiculopathy, and his chronic right shoulder strain, 
are indeed post-traumatic, i.e., residuals of the injuries 
that he sustained during service.  

The Board finds that, when considering the professional 
medical opinions of those two VA doctors in the aggregate, 
the evidence is sufficient to grant a TDIU.  The Board 
resolves all reasonable doubt in the veteran's favor because, 
in the collective opinion of the VA doctors, his service-
connected low back and right shoulder disabilities are just 
as much shown to prevent him from securing and following 
substantially gainful employment as his severe coronary 
artery disease, which is not service connected.  
See 38 C.F.R. § 4.3; Alemany v. Brown, 9 Vet. App. 518, 519 
(1996).




ORDER

A higher rating for the service-connected residuals of the 
myocardial contusion is denied.

A total disability rating based on individual unemployability 
is granted, subject to the laws and regulations governing the 
payment of VA benefits.



		
	Debbie A. Riffe
	Acting Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

